Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner has no comment on the drawings.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,6,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deng article in RSC Advances in view of Taylor 6978069.
Deng (scheme 4) produces a chromophore group containing polycarbonate from bisphenol A and JLTC. The JLTC has a tertiary amine group (ie applicant’s electron doner),  -CN groups (ie applicant’s electron acceptors) and a conjugated diene linking group in between. The Mw is 46,450-145,90 (table 1).
Bisphenol A does not qualify as applicant’s (1) because bisphenol A has methyl at applicant’s R5 and R6 positions.
Taylor teaches adding chromophores to copolycarbonates of bispenol A and bisphenol TMC (abstract; fig 6; table). Such a copolycarbonate has a higher Tg than a polycarbonate from bisphneol A alone (col 3 line 41-48).


In regards to applicant’s dependent claims:
	The material is useful photonic deices, telecommunications, optical modulation etc (Deng’s Introduction).  


Claims 1,4,6,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 2012/0157584 in view of the Deng article in RSC Advances.
	Chen suggests electro-optic materials of a host polymer and a guest chromophore. The chromophore may be covalently bound to the polymer (paragraph 43) which may be a polycarbonate. The chromophore has a donor, bridge and an acceptor (paragraph 8). The polycarbonate may be based on bisphenol TMC (fig 6 #28) which meets applicant’s preferred formula (1).
	Chen does not report the molecular weight of the polycarbonate.
	Deng also produces polycarbonates having attached chromophore groups. Deng (table 1) exemplifies MW’s of 46,000-146,000.
	It is well known that in general, larger MW’s provide a polymer with superior physical properties such as strength. 
	It would have been obvious to select any appropriate MW of Chen’s polycarbonate to achieve the desired physical property.


	The Tg should be >1200C (paragraph 56 of Chen).
	The material (paragraph 63 of Chen) can be used as a waveguide or directional coupler (ie optical control device).

Claims 1,4,6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 2012/0157584 in view of Ri 6187492.
	Chen suggests electro-optic materials of a host polymer and a guest chromophore. The chromophore may be covalently bound to the polymer (paragraph 43) which may be a polycarbonate. The chromophore has a donor, bridge and an acceptor (paragraph 8). The polycarbonate may be based on bisphenol TMC (fig 6 #28) which meets applicant’s preferred formula (1).
	Chen does not report the molecular weight of the polycarbonate.
	Similar to Chen (and applicant), Ri also produces polycarbonates having attached groups containing tertiary amines. Ri (col 7 line 48) suggests Mn’s of 10,000-200,000. Weight average molecular weights are always greater than the Mn.
	It is well known that in general, larger MW’s provide a polymer with superior physical properties such as strength. 
	It would have been obvious to select any appropriate MW of Chen’s polycarbonate to achieve the desired physical property.

In regards to applicant’s dependent claims:
	The Tg should be >1200C (paragraph 56 of Chen).
0C (col 17 line 44).
	The material (paragraph 63 of Chen) can be used as a waveguide or directional coupler (ie optical control device).

Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. 
	Applicant argues that no previous rejection rejected each of claims 3,5, and 7. Therefore a combination of these claims must be patentable. 
	This is not convincing. Previous claims 3,5 and 7 were best rejected by separate rejections. For instance, claim 3’s structure was best met by Wu or Bales or Gulotty or Chen. Claim 5’s MW limitation was best met by the Deng article in RSC Advances or by Wu or by Gulotty or by Bales. Claim 7’s structural limitation was best met by the Deng articles or by Chen. No rejection was made (or was necessary) over subject matter simultaneously requiring claim 3’s structure, claim 5’s MW and claim 7’s structure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        2/14/22